Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 09/13/2021 has been considered as noted on the attached PTO-1449.
Claims 1-23 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims  1-8, 11-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Veeraragavan et al. [US 20160300141 A1, 2015-04-10], in view of Kaushik et al. [US 8,978114 B1, March 11, 2013].

With respect to claims 1, 13 and 20, the claims limitations of a method, computer-readable instructions and system for ranking search results comprising: 
accessing a user profile describing the user [e.g. tracked users' explicit actions] ([0039] users' explicit actions are tracked, for example, peoples' pages that users visit, digital entities 104 that users view…);
providing the user profile as input to a neural network ([0015] surfacing relevant and predictively trending digital entities to a user in a content feed by using one or more predictive models, such as neural networks or regression models, to generate predictive trending scores of the digital entities based on historical scores and context] comprising:
(1) a user neural network component configured to receive a first input to generate a first output [e.g. generate graph 216], the first input including an input user profile of an input user [e.g. tracked users' explicit actions] ([0039] store tracked users' explicit actions and generate graph 216);
(2) a search query neural network component configured to receive a second input to generate a second output [e.g. generate graph 206], the second input including an input search query entered by the input user [e.g. content that user interact with user’s colleagues with whom the user works. A location searched for by the user] ([0041] the data mining module 322 collects data from the graph 216 for each user in an enterprise, and passes the data to the predictive graphing module 324 to builds digital entity-specific predictive graph data models 206 from the collected data.
[0043] the data for the particular user 202 collected by the data mining module 322 includes digital entities 104 that have been acted on by the user 202 and/or colleagues 204 of the user 202, but that are not currently trending around the user 202 or the user's colleagues 204. For example, this may include a document created by a colleague 204 and shared with another colleague 204 of the user 202, an email received by the user 202, an upcoming meeting on the user's calendar, a location searched for by the user 202 or a colleague of the user 202, etc.); and
(3) a result neural network component configured to receive the first output [e.g. generated graph 216] and the second output as inputs [e.g. generated graph 206], to generate a third output , the third output of the search query neural network component and predict an output indicating a likelihood of the input user interacting with a result based on the input search query [e.g. predictively trending digital entities 214 to a user 202 in a content feed 102] ([0049] aspects of the predictive trending system provide for surfacing relevant and predictively trending digital entities 214 to a user 202 in a content feed 102 by storing historical activity data and contexts associated with a plurality of digital entities 104 at various time periods in a storage device 325; …. determining the digital entity 104 of interest is likely to be trending around the user 202 at a future time; and presenting the digital entity to the user 202 in a content feed 102);
the neural network trained using training data comprising records describing historical user responses to search queries, the training comprising adjusting weights [e.g. predictive trending digital entities] of the user neural network to minimize a measure of error based on a difference [e.g. comparison] between a predicted result [e.g. calculated predictive scores] and an actual result accessed by the input user in response to the input search query [e.g. predictive threshold value based on historical scores] ([0046] the predictive model 328 sets an appropriate predictive threshold value for each context associated with the graphic entity 104 of interest based on the historical data, and the predictive model 328 compares the generated predictive score against the set predictive threshold value. a determination is made as to whether the predictive score is greater than or equal to the predictive threshold. If the predictive score is greater than or equal to the predictive threshold, the method 400 proceeds to OPERATION 465, where the digital entity 104 of interest is determined to be a predictive trending digital entity 214. That is, the determination made by the predictive model 328 is indicative as to the likelihood that the digital entity 104 of interest is likely to be popular or trending around the user 202 in the future);
determining a feature vector of the user by extracting an embedding from the user neural network component of the neural network ([0044] the predictive graphing module 324 builds digital entity-specific predictive graph data models 206 for each of the graphic entities 104 from the collected data, where the target node 208 of each predictive graphic module 324 represents each graphic entity 104, the one or more context nodes 210 represent the contexts of the activity on the graphic entity 104, and the one or more edges 212 represent the action(s) performed in each context. For example, for a particular user 202, the predictive graphing module 324 constructs a predictive graph data model 206 with a document as the target node 208. Assume that the document has been posted on a colleague's personal blog (first context), has been viewed by four other colleagues 204 of the user 202 (# of views property value in the edge schema for the first context=4), and has been shared with two other colleagues 204 (# of shares property value in the edge schema for the first context=2));
the feature vectors extracted as embeddings obtained from the neural network trained using training data comprising records describing historical user responses to search queries ([0049] Aspects of the predictive trending system provide for surfacing relevant and predictively trending digital entities 214 to a user 202 in a content feed 102 by storing historical activity data and contexts associated with a plurality of digital entities 104 at various time periods in a storage device 325; using the historical activity data to train and verify a predictive model 328; collecting activity data including contexts associated with a digital entity 104 of interest; building a predictive graph data model 206 comprising one or more edge schemas for the digital entity 104 of interest, the one or more edge schemas comprising properties and property values associated with the activity data and the contexts; inputting the one or more edge schemas into the predictive model 328; normalizing the property values according to the contexts based on the historical activity data; setting a predictive threshold value based on the historical activity data; calculating a predictive score for the digital entity; comparing the predictive score against the predictive threshold value; upon determining that the predictive score is greater than or equal to the predictive threshold value, determining the digital entity 104 of interest is likely to be trending around the user 202 at a future time; and presenting the digital entity to the user 202 in a content feed 102).
 Veeraragavan does not teach:
selecting a cluster of users based on a comparison of the feature vector with one or more clusters of users, wherein a cluster of users represents similar users based on a matching of feature vectors of users of the cluster;
accessing a set of weights for ranking search results for users matching the cluster;
ranking search results matching the search query based on the set of weights; and
returning one or more ranked search results for display.
Kaushik teaches:
selecting a cluster of users based on a comparison of the feature vector with one or more clusters of users [e.g. content-based profile of users based on a weighted vector of item features], wherein a cluster of users represents similar users based on a matching of feature vectors of users of the cluster (col. 9, lines 33-42, various candidate items are compared with items previously rated by the user and the best -matching items are recommended. These methods use an item profile (i.e., a set of discrete attributes and features) characterizing the item within the system. The system creates a content-based profile of users based on a weighted vector of item features. The weights denote the importance of each feature to the user and can be computed from individually rated content vectors using a variety of techniques….);
accessing a set of weights associated with the selected cluster of users, the set of weights for ranking search results for users matching the cluster (col. 9, lines 39-50, the weights denote the importance of each feature to the user and can be computed from individually rated content vectors using a variety of techniques. Simple approaches use the average values of the rated item vector while other sophisticated methods use machine learning techniques such as Bayesian Classifiers, cluster analysis, decision trees, and artificial neural networks in order to estimate the probability that the user is going to select the item. Direct feedback from a user, usually in the form of a selection, can be used to assign higher or lower weights on the importance of certain attributes (using Rocchio Classification or other similar techniques); 
ranking search results matching the search query [e.g. top-N nearest neighbors] based on the set of   weights (col. 10, lines 9-22, by collecting the preference data of top-N nearest neighbors of a particular user (weighted by similarity), the user's preference can be predicted. Rocchio Relevance filtering makes use of the Vector Space Model and is based on the assumption that most users have a general conception of which items should be denoted as relevant or non-relevant. User feedback (e.g. selections) is used to refine a search query by emphasizing or deemphasizing certain terms. Through feedback, the user's search query is revised to include an arbitrary percentage of relevant and non-relevant terms as a means of increasing the search engine's recall, and possibly the precision as well. The number of relevant and non-relevant terms allowed to enter a query is dictated by a series of weights in the central equation); and
returning one or more ranked search results for display (col. 28, lines 7-15, the recommendation engine determines, based on the end user's identity data, as well as behavioral patterns over the last interactions, who are the most likely users for which the end user (the requester) may want to request access. The most likely users 1240 are presented in a user list 1245. A user is also able to request a list of direct reports through a direct reports control 1250, to search for a particular user with a search control 1255, or to request access for the user through a request for myself control 1260.
col. 30, lines 41-47, interaction between requests from search box 1540 and a set of browsing category controls 1545 are supported. For example, if a user enters a search string in search box 1540 and then actuates one of browsing category controls 1545, results to be displayed in browsing pane 1505 are filtered first according to the search string and then according to the selected category).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Veeraragavan with generating a cluster of users based on a comparison of the feature vector with one or more clusters of users of Kaushik. Such a modification would provide browsing of categories, in which the recommendation engine determines, based on the end user's identity data, as well as behavioral patterns over the last interactions, who are the most likely users for which the end user may want to request access in a user list (Kaushik, col. 28, lines 19-29).

With respect to dependent claim 2, Veeraragavan as modified by Kaushik further teaches wherein determining the feature  vector comprises extracting the feature vector from a hidden layer of the neural network (Veeraragavan [0015] surfacing relevant and predictively trending digital entities to a user in a content feed by using one or more predictive models, such as neural networks or regression models, to generate predictive trending scores of the digital entities based on historical scores and context).

With respect to dependent claim 3, Veeraragavan as modified by Kaushik further teaches wherein the neural network is configured to generate a score indicative of a likelihood of a user having the user  profile interacting with an entity of a particular entity type (Veeraragavan [0024] for each digital entity 104, the predictive model calculates a predictive score for each context based on the historical scores stored in the edge schemas. The predictive threshold values for each context are determined by the predictive model, and are used for comparison against the calculated predictive scores. For a given digital entity 104, if the predictive score in the facet schema is greater than or equal to the predictive threshold, then the target node 208 is determined to be a predictive trending digital entity 214. Predictive trending digital entities 214A-N (collectively, 214) are presented to the user 202 in the user's content feed 102).

With respect to dependent claim 4, Veeraragavan as modified by Kaushik further teaches wherein the neural network is trained using past user interactions of users with records of a particular entity type responsive to the user being  presented with a plurality of records of various entity types (Veeraragavan [0031] as a first example, a factor used for scoring a digital entity 104 includes whether the digital entity 104 is generated by or acted on by the user 202 for which the content feed 102 is being created. As a next example, the type of action performed by the user is utilized as a factor. As another example, a factor used for scoring a digital entity 104 includes whether the digital entity 104 has been acted on by a colleague 204 of the user 202. As another example, the type of action performed by the colleague 204 is used as a factor. As another example, a rank or seniority of the colleague 204 who has acted on the digital entity 104 is used as a factor. For example, scoring may be different depending on whether a colleague 204 is the user's manager, direct report, someone who the user manages, etc., according to any particular enterprise structure).

With respect to dependent claim 5, Veeraragavan as modified by Kaushik further teaches wherein the neural network is trained to receive an encoding of an input user profile and an encoding of an input search query and determine a likelihood of the user having the user profile interacting with a search result of a particular entity type responsive to being presented with a plurality of search results, wherein one or more search results corresponds to an entity type (Kaushik, col. 30, lines 41-47, interaction between requests from search box 1540 and a set of browsing category controls 1545 are supported. For example, if a user enters a search string in search box 1540 and then actuates one of browsing category controls 1545, results to be displayed in browsing pane 1505 are filtered first according to the search string and then according to the selected category).

	With respect to dependent claim 6, Veeraragavan as modified by Kaushik further teaches wherein the feature vector includes one or more dimensions, the one or more dimensions representing user profile attributes (Kaushik, col. 9, lines 36-42, these methods use an item profile (i.e., a set of discrete attributes and features) characterizing the item within the system. The system creates a content-based profile of users based on a weighted vector of item features. The weights denote the importance of each feature to the user and can be computed from individually rated content vectors using a variety of techniques).

With respect to dependent claim 7, Veeraragavan as modified by Kaushik further teaches wherein the feature vector includes a plurality of dimensions, wherein at least a dimension represents a rate of user interactions by the user with records of a particular entity  type (Kaushik, col. 9, lines 36-42..).

With respect to dependent claim 8, Veeraragavan as modified by Kaushik further teaches wherein the feature vector includes one or more dimensions, wherein dimension representing a role of the user in an organization (Kaushik, col. 14, lines 44-57, some access management requests facilitate role-based delegated user administration, which involves, as an example, a supervisor of an employee being able to modify certain attributes of an employee's user data. In some embodiments, delegation allows for scaling of an identity management solution in that local administrators with access to identity management module 120 or supervisors with access to identity management module 120 are able to perform permissible modifications without requiring authorization from a global administrator. Roles-based aspects allow for the supervisor to be a role in such embodiments, as opposed to a specific person. Role-based access mechanisms also allow for implementation of privacy controls around user attribute data).

With respect to dependent claim 11, Veeraragavan as modified by Kaushik further teaches wherein the set of weights comprise weights  representing relevance scores for entity types, the relevance score for a particular entity type indicative of a likelihood of a user interacting with a record of the particular entity type ([0022] an edge 212A-N (collectively, 212) exists between the target node 208 and each of the one or more context nodes 210. The one or more edges 212 represent how the activities associated with the digital entity 104 are perceived in the particular context by the user 202. An edge schema for each edge 212 comprises the scores and the relevant properties that are used to generate the scores).

With respect to dependent claim 12, Veeraragavan as modified by Kaushik further teaches wherein the set of weights represent a machine  learning model for ranking search results returned by an input search query (Veeraragavan [0017] sent the interactions between the different variables in consideration. A times series model can predict trends based on an original dataset used to create the model. The predictive trending engine and the predictive model, which uses one or a combination of neural network, regression, and time series machine learning techniques).
		
With respect to dependent claim 21, Veeraragavan as modified by Kaushik further teaches wherein the user is associated with a tenant of a multi-tenant system and the set of weights are optimized for a tenant of the multi-tenant system (Kaushik, col. 20, lines 33-46, a mining module include: Load what People and Entitlements the Provisioner is able to use from Tenant policies Available Tenant HR Data being used for data mining Maximum Role Permutations for Tenant Maximum Entitlement Suggestions for Tenant Function: Mine Person Demographic Data Takes as input the Provisionee(s) Person(s) Return all the demographic data the Provisioner(s) Person(s) has …).

Regarding claims 14-16 and 18; the instant claims recite substantially same limitations as the above-rejected claims 2-8 & 11-12 and is therefore rejected under the same prior-art teachings.

Claims 9, 10, 17, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Veeraragavan in view of Kaushik, as applied to claims 1 and 13, further in view of Garvey et al. [US 20190339965 A1, May 7, 2018].

With respect to dependent claim 9, Veeraragavan as modified by Kaushik further teaches extracting feature vectors for a plurality of users; clustering the feature vectors to generate a plurality of clusters, wherein a cluster represents users that have similar feature vectors (Kaushik, col. 30, lines 41-47, interaction between requests from search box 1540 and a set of browsing category controls 1545 are supported. For example, if a user enters a search string in search box 1540 and then actuates one of browsing category controls 1545, results to be displayed in browsing pane 1505 are filtered first according to the search string and then according to the selected category);
for one or more clusters, determining a set of weights for ranking records of  various entity types (Veeraragavan [0022] the values of the properties in the edge schema are additionally used as inputs to produce values to properties of predictive trending facets of the target node 208. The output of the predictive model is a facet schema of the target node 208 comprising a list of predictive properties (e.g., scores, threshold values, and statuses) as determined by the predictive model).
Veeraragavan as modified by Kaushik does not teach:
storing the set of weights for one or more clusters from the plurality of clusters of   users.
Garvey teaches storing the set of weights for one or more clusters from the plurality of clusters of  users ([0061-0062] FIG. 6, assigning weights to parameters, starting with a pre-determined or random set of weights and using clustering to determine a better set of weights and iterating until the weights converges. At the start, an initial set of weights is determined as the current set of weights stored in data store 610. Operation 620 determines for the set of weights an optimal number of clusters and stores the weights in data store 610).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Veeraragavan as modified by Kaushik with storing weights for one or more clusters of Garvey. Such a modification would provide a user with the clusters that were created from the example clustering analysis of the feature vectors (Garvey [0074]).

With respect to dependent claim 10, Veeraragavan as modified by Kaushik and Garvey further teaches wherein cluster of users is associated with a centroid of feature vectors of the users of the cluster, wherein selecting the cluster of users matching the feature vector of the user comprises comparing distances between the feature vector of the user and a centroid of feature vectors corresponds to the plurality of clusters and selecting the cluster with the smallest distance (Garvey [0051] from the values seen in FIG. 4, the parameters may be clustered as follows. There may be one cluster of parameters having cardinality of approximately 17 including the parameters between [result_cache-Max_size (21) and processes (10)], one cluster of parameters having cardinality of approximately 6 including parameters having a cardinality of 5-9, and a cluster of parameters with cardinality around 4 including parameters with cardinality 4 or less).

Regarding claim 17 and 19; the instant claims recite substantially same limitations as the above-rejected claims 9 and 10 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 22, Veeraragavan as modified by Kaushik further teaches determining a first set of weights for a first tenant and a second set of weights for a second tenant (Kaushik, col. 20, lines 33-46, a mining module include: Load what People and Entitlements the Provisioner is able to use from Tenant policies Available Tenant HR Data being used for data mining Maximum Role Permutations for Tenant Maximum Entitlement Suggestions for Tenant Function: Mine Person Demographic Data Takes as input the Provisionee(s) Person(s) Return all the demographic data the Provisioner(s) Person(s) has ….
Kaushik, col. 9, lines 38-42, the system creates a content-based profile of users based on a weighted vector of item features. The weights denote the importance of each feature to the user and can be computed from individually rated content vectors using a variety of techniques);
storing the first and second set of weights in a data store (Veeraragavan [0041] the scores and the relevant properties that are used to generate the scores (e.g., a number of likes, a number of shares, a number of comments, a number of views, a current trending threshold value, and a timestamp) are stored in the associated edge schema. The predictive graph data models 206 are stored in the storage device 325).
Veeraragavan as modified by Kaushik does not specifically teach:
wherein the accessed set of weights are accessed from the data store.
Garvey teaches wherein the accessed set of weights are accessed from the data store ([0061-0062] FIG. 6,  assigning weights to parameters, starting with a pre-determined or random set of weights and using clustering to determine a better set of weights and iterating until the weights converges. At the start, an initial set of weights is determined as the current set of weights stored in data store 610. Operation 620 determines for the set of weights an optimal number of clusters and stores the weights in data store 610. Randomization is used in this computation, and Operation 620 executes n times producing n outputs for the optimal number of clusters. Data store 630 includes the set of n outputs from Operation 620. Each output is represented by where i is the number of the iteration that produced the output Some of the k.sub.i will be distinct and some will be the same. For example, one iteration may determine that 3 clusters are ideal, and another iteration may determine that 2 clusters are ideal. Such a process of determining an optimal number of clusters given a set of parameter weights…
[0108] in a public cloud, cloud resources are provisioned for multiple entities that are independent from each other (also referred to as "tenants" or "customers"). The computer network and the network resources thereof are accessed by clients corresponding to different tenants. Such a computer network may be referred to as a " multi-tenant computer network). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Veeraragavan as modified by Kaushik with accessing stored weights for one or more clusters of Garvey. Such a modification would provide a user with the clusters that were created from the example clustering analysis of the feature vectors (Garvey [0074]).

With respect to dependent claim 23, Veeraragavan as modified by Kaushik does not specifically teach wherein ranking search results matching the search query based on the set of weights is performed by a multi-tenant system  and the cluster and a first set of weights is determined for a first tenant and a second set of weights determined for a second tenant.
Garvey teaches set of weights is performed by a multi-tenant system and the cluster and a first set of weights is determined for a first tenant and a second set of weights determined for a second tenant ([0061-0062] FIG. 6, assigning weights to parameters, starting with a pre-determined or random set of weights and using clustering to determine a better set of weights and iterating until the weights converges. At the start, an initial set of weights is determined as the current set of weights stored in data store 610. Operation 620 determines for the set of weights an optimal number of clusters and stores the weights in data store 610. Randomization is used in this computation, and Operation 620 executes n times producing n outputs for the optimal number of clusters. Data store 630 includes the set of n outputs from Operation 620. Each output is represented by where i is the number of the iteration that produced the output Some of the k.sub.i will be distinct and some will be the same. For example, one iteration may determine that 3 clusters are ideal, and another iteration may determine that 2 clusters are ideal. Such a process of determining an optimal number of clusters given a set of parameter weights…
[0108] in a public cloud, cloud resources are provisioned for multiple entities that are independent from each other (also referred to as "tenants" or "customers"). The computer network and the network resources thereof are accessed by clients corresponding to different tenants. Such a computer network may be referred to as a " multi-tenant computer network). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Veeraragavan as modified by Kaushik with accessing stored weights for one or more clusters of set of weights is performed by a multi-tenant system of Garvey. Such a modification would provide a different network requirements demanded by different tenants (Garvey [0109]).

Response to Amendment
In response to the 04/13/2022 office action claims 1, 13 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-23 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 08/12/2022 have been considered. 
Applicant argues (page 13) Veeraragavan does not disclose or suggest that the user neural network component is configured to receive a first input to generate a first output, that the search query neural network component is configured to receive a second input to generate a second output, and the result neural network component is configured to receive the first output and the second output as its inputs to generate a third output as recited. 
Examiner’s response:
Veeraragavan in paragraphs [0039, 0041, 0043 and 0049] teaches the user neural network component  [e.g. surfacing relevant and predictively trending digital entities to a user in a content feed by using one or more predictive models, such as neural networks] is configured to receive a first input [e.g. stored tracked users' explicit actions] to generate a first output [e.g. generated graph 216], that the search query neural network component is configured to receive a second input user [e.g. content that user interact with user’s colleagues with whom the user works. A location searched for by the user] to generate a second output [e.g. generate graph 206], and the result neural network component is configured to receive the first output [e.g. generated graph 216] and the second output inputs [e.g. generated graph 206] as its inputs to generate a third output [e.g. predictively trending digital entities 214 to a user 202 in a content feed 102].
		As shown above Veeraragavan as modified by Kaushik teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153